Case 1:19-cv-00413-SOM-KJM Document 25 Filed 12/27/19 Page 1 of 4           PageID #: 270




   CULPEPPER IP, LLLC
   Kerry S. Culpepper, Bar No. 9837
   75-170 Hualalai Road, Suite B204
   Kailua-Kona, Hawai'i 96740
   Telephone: (808) 464-404 7
   Facsimile: (202) 204-5181
 / E-Mail:     kculpepper@culpepperip.com

    Attorney for Plaintiff
    Wicked Nevada, LLC

                         UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

     Wicked Nevada, LLC,                     )   Case No.: 1:19-cv-413-SOM-KJM
                                             )   (Copyright)
                      Plaintiff,             )
        vs.                                  )   STIPULATED CONSENT
                                             )   JUDGMENT BETWEEN
     Senthil Vijay Segaran,                  )   PLAINTIFF AND DEFENDANT
                                             )   SENTHIL VIJAY SEGARAN
                      Defendant.             )
                                             )
                                             )
                                             )

       STIPULATED CONSENT JUDGMENT BETWEEN PLAINTIFF AND
                DEFENDANT SENTHIL VIJAY SEGARAN


          As attested to by the signatures of Defendant SENTHIL VIJA Y SEGARAN

    and counsel for the Plaintiff Wicked Nevada, LLC below, this matter comes before

    the Court on the parties' joint Stipulated Consent Judgment.

          Plaintiff has filed a First Amended Complaint [Doc. #23] alleging that that

    Defendant SENTHIL VIJA Y SEGARAN is liable for intentional inducement,
Case 1:19-cv-00413-SOM-KJM Document 25 Filed 12/27/19 Page 2 of 4               PageID #: 271




    contributory and direct copyright infringement per 17 U.S.C. §101 for distributing

    and promoting torrent files of Plaintiff's motion picture Extremely Wicked,

    Shockingly Evil and Vile.

          The parties, after conferral and investigation, now appear, Defendant

    SENTHIL VIJAY SEGARAN pro se, and Plaintiff through counsel to fully and

    finally resolve all claims between the parties and the matters before the Court and

    have moved for entry of this Stipulated Consent Judgment.

            WHEREFORE IT IS HEREBY STIPULATED AND ORDERED for all

      matters relevant to this case between the parties as follows:

            1.   This Court has jurisdiction over the parties and venue is proper.

            2.   Plaintiff has a valid and enforceable copyright in the original

      copyrighted work as identified in Exhibit "3" of the First Amended Complaint

      [Doc. #23-3].

            3.   SENTHIL VIJAY SEGARAN acknowledges that he has received

      independent legal advice from counsel or has had the opportunity to seek advice

      from counsel, with respect to the facts and this Stipulated Consent Judgment.

            4.   SENTHIL VIJAY SEGARAN denies liability but acknowledges that

      he is Defendant JOHN DOE dba YTS as identified in the original complaint [Doc.

      # 1] and concedes that one or more third parties uploaded the torrent file of

      Plaintiff's motion picture to the website YTS.LT, and that his website YTS.LT
Case 1:19-cv-00413-SOM-KJM Document 25 Filed 12/27/19 Page 3 of 4             PageID #: 272




      provided links for distributing the torrent file under the file name "Extremely

      Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]".

                5.   Pursuant to stipulation of the parties, the below Money Judgment,

      Permanent Injunction and Order is to be entered against Defendant SENTHIL

      VIJAY SEGARAN.

                                    MONEY JUDGMENT

                A Money Judgment is awarded in favor of Plaintiff Wicked Nevada, LLC

      against Defendant SENTHIL VIJAY SEGARAN in the amount of$150,000 (one

      hundred fifty thousand dollars) for damages.

                                PERMANENT INJUNCTION

           Defendant SENTHIL VIJAY SEGARAN is hereby PERMANENTLY

     ENJOINED from directly, contributorily or indirectly infringing Plaintiffs rights

     in its motion picture;

           Defendant SENTHIL VIJAY SEGARAN is hereby PERMANENTLY

     ENJOINED from distributing and/or promoting t01Tent files of Plaintiffs motion

     picture.

           This Court will retain jurisdiction until November 14, 2021 for the purposes

     of enforcing the Money Judgement, Permanent Injunction and Order.

           Except as provided herein, each party is to bear their own costs and fees.

     With entry of this Consent Judgment, this matter is terminated.
Case 1:19-cv-00413-SOM-KJM Document 25 Filed 12/27/19 Page 4 of 4                 PageID #: 273




       DATED: Kailua-Kona, Hawaii, December 18, 2019.


                                      CULPEPPERTP,LLLC


                                      /s/ Ket-ry S. Culpepper
                                      Kerry S. Culpepper

                                      Attorney for Plaintiff



       DATED: London, England, December 18, 2019.




                                   ~rsenthit
                                      appearing pro se
                                                         vijay segaran




        APPROVED AND SO ORDERED:



                           /s/ Susan Oki Mollway
                           Susan Oki Mollway
                           United States District Judge


        Wicked Nevada, LLr: v. Senthil Vijay Segaran~ Case No. 1: 19-cv-004 I 3~SOM-KJM~
        STIPULATED CONSENT JUDG1\1ENT
